Opinion by
Oblady, J.,
The sole question in this case is whether the defendant is entitled to claim the benefit of the exemption Act of April 9, 1849, P. L. 533, the decision of which depends on the character of his relation to this state. This act was designed for our own citizens, for the families of the poor who are with us, that the rapacity of creditors might not strip them of every comfort and convenience; and it was held in Collom’s Appeal, 12 W. N. C. 309, that nonresident debtors are not within its spirit though not directly excepted by its letter.
The defendant had an established residence and was a citizen of this state; he denies, in his answer filed, “ that he intends to give up his residence in Philadelphia, but on the contrary intends to return to said city and now retains his residence at 1900 Chestnut street in said city.” Standing alone this would .be conclusive, but it is frequently the case that declarations unaccompanied or contradicted by acts are the lowest species of evidence. The defendant was a married man, his wife being the daughter of the plaintiff, and ordinarily the presumption is that the residence of a married man is with his family, but when he lives in open adultery, and for that reason he becomes a *54fugitive from justice, very soon after he has pledged all of his personal property for the payment of his debts, the fact of marriage and continuously abiding in another state is persuasive of his not being a citizen of this state, and when taken in connection with the other facts in evidence, viz: abandoning his business and office in this state; his refusal to return after deserting his wife ; his frequent business visits by appointment just beyond our border; his indefinite stay in New York; his pretense of having a room in an apartment house, which he does not inhabit or visit, all combine to designate him as, — not a citizen of this state. A citizen is an inhabitant and representative of a place, a constituent member of the local community, and clothed with the rights and immunities which the laws of the state give to that character, or as tersely stated, “ A member of the civil state entitled to all its privileges: ” Cooley’s Const. Lim. 858 notes.
Citizens are the members of the political community to which they belong. They are the people who compose the community, and who in their associated capacity have established or submitted themselves to the dominion of a government: U. S. v. Cruikshank, 92 U. S. 542. It is this character of person who is entitled to the benefit of our exemption laws, for the reason given in Collom’s Appeal, supra, viz: “ Each state has its own exemption laws for the benefit of its own citizens. If nonresidents are permitted to participate in the benefit thus provided, they may claim it in every state in which they happen to own property. This would likely work great injury to creditors by withdrawing from their grasp money or property which should, in justice, be applied to the payment of their claims.”
Residence and domicile are each founded upon intention and from the evidence in this case it was, at the time of the issuing of the fi. fa., and to the date of final decree in the court below, the clear intention of the defendant to remain outside of Pennsylvania indefinitely. It is the purpose of the act of 1849 to limit its benefits to persons who are in fact bona fide citizens of the state, and not to accord them to fictitious ones. The defendant submitted his case to the court below on his answer and the evidence taken under the rule without asking for an issue to decide the disputed facts, and after thus selecting his own tribunal he cannot now question its jurisdiction. The *55practice was fully warranted under authority of Moore v. Dunn and Teil, 147 Pa. 859.
The judgment is affirmed.